United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT

                                 ___________

                                 No. 96-2125
                                 ___________

Nico Redding,                          *
                                       *
           Appellant,                  *
                                       *
Anthony B. Hale,                       *
                                       *   Appeal from the United States
           Plaintiff,                  *   District Court for the
                                       *   District of Minnesota.
     v.                                *
                                       *   [UNPUBLISHED]
I.D.D.S. World Communications;         *
U.S. West Communications;              *
Ron James; Ruth Ziggin Wallen,         *
                                       *
           Appellees.
                                 ___________

                        Submitted: July 7, 1997
                            Filed: July 11, 1997
                                 ___________

Before BOWMAN, WOLLMAN, and LOKEN, Circuit Judges.
                         ___________

PER CURIAM.
      Nico Redding, a Minnesota inmate, appeals the District Court's1 grant of
summary judgment to defendants in his 42 U.S.C. § 1983 (1994) action. Having
reviewed the record and the parties' briefs, we conclude the judgment of the District
Court was correct. Accordingly, we affirm. See 8th Cir. R. 47B. We deny Redding's
motion for appointment of counsel.

      A true copy.

             Attest:

                     CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
      The Honorable David S. Doty, United States District Judge for the District of
Minnesota, adopting the report and recommendation of the Honorable Jonathan G.
Lebedoff, United States Magistrate Judge for the District of Minnesota.

                                         -2-